905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose Ann MECKLEY, Plaintiff-Appellant,v.WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Ron Gregory;  ChiefJailor Linville;  Sheriff Trupo;  Betty Sarah;  Gary Shaw;Marc Walters;  Rhonda Hall;  Larry Clark;  Arnett Hosey andAny Other Defendants as They Become Known, Defendants-Appellees.
No. 89-6870.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided May 3, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (C/A No. 89-102-E)
Rose Ann Meckley, appellant pro se.
N.D.W.Va.
AFFIRMED.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rose Meckley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Meckley v. West Virginia Department of Corrections, C/A No. 89-102-E (N.D.W.Va. Sept. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Meckley's claim regarding her placement in administrative segregation pending an investigation into a rules violation was properly dismissed on authority of Hewitt v. Helms, 459 U.S. 460 (1983)